Citation Nr: 1822759	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-16 304	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for status post bilateral mammoplasty.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1990 to February 2010.  She received the Navy and Marine Corps Achievement Medal, Navy Unit Commendation, Navy Meritorious Unit Commendation, Navy Good Conduct Medal, Global War on Terrorism Service Medal, Sea Service Deployment Ribbon, Armed Forces Expeditionary Medal, Southwest Asia Service Medal and Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Jurisdiction since transferred to the RO in Reno, Nevada.  


FINDING OF FACT

The Veteran's bilateral breast reduction surgery included a wide local excision that resulted in a significant alteration of size.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, and no higher, for status post bilateral mammoplasty have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.116, Diagnostic Code 7626 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's status post bilateral mammoplasty has been rated under the provisions of 38 C.F.R. § 4.116, Diagnostic Code (DC) 7626 for surgery of breast.  Under DC 7626, a noncompensable rating is assigned following wide local excision without significant alteration of size or form for both or one breast.  

For VA purposes, a wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadranectomy) means removal of a portion of the breast tissue.

A 30 percent rating is warranted following simple mastectomy or wide local excision with significant alteration of size or form of one breast, and a 50 percent rating is warranted for both breasts.

For VA purposes, a simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact.

A 40 percent rating is warranted following modified radical mastectomy of one breast, and a 60 percent rating is warranted for both breasts.

For VA purposes, a modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast).  Pectoral muscles are left intact.

A 50 percent rating is warranted following radical mastectomy of one breast, and an 80 percent rating is warranted for both breasts.

For VA purposes, a radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.

Analysis

The Veteran contends that she is entitled to a compensable rating because her bilateral mammoplasty resulted in a significant alteration of breast size.  In connection with her claim, the Veteran underwent a VA examination in January 2013.  The examiner indicated that the Veteran had not undergone any type of mastectomy and, in a February 2013 addendum, clarified that the Veteran's bilateral breast reduction surgery resulted in the combined loss of 25 percent from her breasts.  

The Board finds that the evidence preponderates in favor of a finding of entitlement to a rating of 50 percent, and no higher, for post status bilateral mammoplasty.  In order to receive a higher rating, the evidence must demonstrate that the Veteran underwent a modified radical mastectomy.  The VA examination reports and Veteran's treatment records fail to demonstrate that the Veteran has undergone a modified radical mastectomy.  Instead, the evidence demonstrates that the Veteran underwent breast reduction surgery which resulted in the loss of at least a combined 25 percent of breast tissue.  The Board finds this loss of breast tissue to constitute a significant alteration of size.  Accordingly, an initial rating of 50 percent, and no higher, for status post bilateral mammoplasty is warranted.



ORDER

An initial rating of 50 percent, and no higher, for status post bilateral mammoplasty is granted.



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


